Citation Nr: 0428102	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  04-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for a below the knee amputation, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel
INTRODUCTION

The veteran had active service from September 1952 until July 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a below the 
knee amputation, left foot.

In June 2004 the veteran and his wife provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
file.

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a below the knee 
amputation, left foot, on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a below 
the knee amputation, left foot, when it issued an unappealed 
rating decision in August 2001.

2.  Evidence submitted subsequent to the August 2001 decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 2001 rating decision 
wherein the RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a below 
the knee amputation, left foot, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107(b), 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a below the 
knee amputation, left foot, has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim to reopen was received in February 
2003, the amended criteria are applicable to this case.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


38 U.S.C.A. § 1151

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
19893), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAFC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision. The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.



In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would not be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable. 38 
U.S.C.A. § 1151. However, in a precedent opinion, the VA 
Office of the General Counsel held that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the code provisions as they 
existed prior to that date. See VAOPGCPREC 40-97.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

The veteran initially raised a claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
in November 2000.  He stated that he had incurred a staff 
infection while hospitalized at a VA facility.  The infection 
arose in connection with a coronary artery bypass graft that 
was performed in July 2000.  He contended that such infection 
ultimately led to the amputation of his left leg in October 
2000.

The veteran's claim was denied by the RO in an August 2001 
rating decision.  The evidence of record at that time 
included VA treatment and surgical records.  Among such 
records were the July 2000 surgical reports pertaining to the 
coronary artery bypass graft, subsequent October 2000 
treatment for a left thigh abscess wound infection and a left 
foot ulcer, and the October 2000 reports relating to his 
below the knee amputation, left leg.  

In denying the claim, the RO in August 2001 found that the 
evidence of record failed to demonstrate that the veteran's 
left leg amputation was caused by fault on the part of VA.  

The RO also failed to find that an event not reasonably 
foreseeable proximately caused additional disability to the 
veteran.  Instead, the RO observed that although the coronary 
artery bypass graft performed on the veteran in July 2000 
resulted in a left thigh abscess wound, such wound eventually 
resolved without further complication and did not necessitate 
the left leg amputation.  Instead, a diabetic left foot 
ulcer, unrelated to VA treatment or care, led to the left leg 
amputation performed in October 2000.   

The veteran submitted a notice a disagreement with the August 
2001 rating decision.  Such correspondence was received by 
the RO in September 2001.  The RO in turn issued a statement 
of the case in November 2002.  The veteran failed to timely 
submit a timely substantive appeal, and the August 2001 
rating action became final.  See 38 U.S.C.A. § 7105.

Subsequent to the August 2001 rating decision the veteran 
submitted additional evidence.  Specifically, a VA 
examination was performed in October 2001, which contained an 
opinion regarding the veteran's left leg amputation.  
Additionally, a May 2004 letter written by DMP, MD has been 
associated with the claims folder.  That letter expressed the 
belief that the veteran received substandard care at a VA 
facility.  Finally, there is a transcript of the veteran's 
June 2004 hearing before the undersigned.

The Board has reviewed the evidence associated with the 
claims file following the last final rating action in August 
2001 and finds that such submissions warrant the reopening of 
the veteran's 38 U.S.C.A. § 1151 claim.

The Board notes that the above-mentioned records received by 
the RO since August 2001 were not previously submitted to 
agency decision-makers.  Thus, under the newly revised 
version of 38 C.F.R. § 3.156(a), applicable in this case, 
such evidence is "new."  

Moreover, such evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  
Specifically, the May 2004 letter from DMP, MD, opined that 
the VA care provided to the veteran was substandard in the 
medical community.  Furthermore, the veteran's June 2004 
hearing testimony is also material in that it provides more 
information referable to the veteran's hospitalization and 
July 2000 VA surgery. 

In conclusion, the evidence submitted subsequent to the last 
final August 2001 rating decision is both new and material.  
As such, the veteran's claim of entitlement to compensation 
for a left leg amputation pursuant to the provisions of 
38 U.S.C.A. § 1151 is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
leg amputation, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2003, which is 
only marginally compliant with Quartuccio, supra.  Here, the 
June 2003 communication to the veteran apprised him of the 
criteria for reopened previously denied claims.  

However, that correspondence did not also inform him of the 
types of evidence necessary to substantiate his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  As 
such, the notice was deficient and additional development is 
thus necessary.  

Furthermore, the Board notes that the claims file contains 
seemingly contradictory opinions as to whether the veteran's 
left knee amputation was made necessary by substandard care 
on the part of VA.  In this vein, it is noted that an October 
2001 VA examination report indicated that the veteran's left 
leg amputation was caused by a left foot ulcer.  Such ulcer 
was found to be unrelated to his July 2000 coronary artery 
bypass graft and a left thigh infection that resulted 
therefrom.  However, the VA examiner did not comment as to 
whether the left foot ulcer was aggravated as a result of VA 
hospitalization or medical treatment.  

The failure to address this issue is critical here, where the 
file contains a May 2004 letter from a private physician 
contending that the course of care provided to the veteran 
with respect to his left foot ulcer appeared to be less than 
the standard of care that existed in the medical community.  
Therefore, the Board finds that another VA opinion would be 
useful in providing clarity on this issue.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his heart disease and 
below the knee amputation.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for an 
examination of the by an appropriate VA 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the conditions that led to 
the left leg amputation performed on the 
veteran in October 2000.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The medical specialist must 
address the following medical issues:

a) Is it at least as likely as not 
that the veteran's left foot ulcer 
was brought about by a left thigh 
infection incurred as a result of a 
July 2000 coronary artery bypass 
graft?  

If so, was the left thigh infection 
the result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing (or failing to 
furnish) the hospital care or 
medical/surgical treatment; or, an 
event not reasonably foreseeable?

b) Did the VA exercise an acceptable 
standard of care in diagnosing and 
treating the veteran's left foot 
ulcer in October 2000?

c)  Did the aggravation of the 
veteran's left foot ulcer represent 
an additional disability, and if so, 
was such additional disability the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in 
furnishing (or failing to furnish) 
the hospital care or 
medical/surgical treatment; or, an 
event not reasonably foreseeable?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a 
below the knee amputation, left foot.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim, and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



